Citation Nr: 0014657	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  94-45 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  He also served in a reserve component of the military.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO in Baltimore, Maryland.

By a submission dated in May 1999, the veteran asserted a 
claim of service connection for residuals of exposure to 
herbicides.  Later, during a Board hearing held in April 
2000, he also asserted claims of service connection for a 
skin disorder, and for a left knee disorder secondary to the 
service-connected disorder of his right knee.  These claims 
have not been developed for appellate review, and are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By a written communication dated in September 1999, the 
veteran withdrew from appeal his claim of service connection 
for Parkinson's disease.

2.  During a Board hearing held in April 2000, the veteran 
withdrew from appeal his application to reopen a claim of 
service connection for a low back disorder.  His oral 
statements were later reduced to writing in a transcript of 
that hearing.



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for Parkinson's 
disease has been withdrawn.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.204 (1999).

2.  The veteran's application to reopen a claim of service 
connection for a low back disorder has been withdrawn.  38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (1999).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).

In the present case, the veteran, by a written communication 
dated in September 1999, withdrew from appeal his claim of 
service connection for Parkinson's disease.  As he has 
clearly expressed his desire to withdraw the claim, and has 
done so in writing, the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204 (1999).  
Consequently, further action by the Board on this claim is 
not appropriate.  38 U.S.C.A. § 7105(d) (West 1991).

With regard to the veteran's application to reopen a claim of 
service connection for a low back disorder, the Board notes 
that he withdrew that claim from appeal during a Board 
hearing held in April 2000.  Although his desire to withdraw 
the claim was expressed orally, his statements were later 
reduced to writing in a transcript of the hearing.  
Consequently, it is the Board's conclusion that the legal 
requirements for a proper withdrawal of the claim have been 
satisfied.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355, 357-
58 (1993) (oral statements reduced to writing in a hearing 
transcript satisfy the requirement that a communication be 
"in writing").  Therefore, further action by the Board on 
this claim is likewise inappropriate.


ORDER

The veteran's claim of service connection for Parkinson's 
disease is dismissed.

The veteran's application to reopen a claim of service 
connection for a low back disorder is also dismissed.


REMAND

An appeal to the Board is initiated by filing a notice of 
disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (1999).  Then, after a statement 
of the case (SOC) is issued, the appeal is completed by the 
filing of a substantive appeal.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 20.200, 20.202 (1999). 

A substantive appeal can be set forth on a VA Form 9 (Appeal 
to Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction (AOJ).  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (1999).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1999).  
If the claimant fails to file a substantive appeal in a 
timely manner, he "is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
See 38 U.S.C.A. § 7108 (West 1991); YT v. Brown, 9 Vet. App. 
195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  
Cf.  Rowell v. Principi, 4 Vet. App. 9 (1993).

In the present case, it does not appear that a timely 
substantive appeal has been received with regard to the RO's 
March 1996 decision to deny reopening of the claim of service 
connection for PTSD.  The record shows that the RO mailed 
notification of that decision to the veteran on March 11, 
1996, that a NOD was received on October 25, 1996, and that 
the RO mailed a SOC to the veteran on September 9, 1997.  
Thereafter, no further communication pertaining to the claim 
was received from the veteran or his representative until 
December 18, 1997, when the representative executed a 
document entitled, "Statement in Support of the Appeal 
(Substitute for VA form 646)."

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, when the Board addresses in 
its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC or supplemental SOC (SSOC) 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (1999).  If not, the matter must be 
remanded to the RO to avoid prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that a timely substantive 
appeal was not filed with respect to the aforementioned 
claim.  He has not yet been afforded an opportunity to 
present argument and/or evidence on this question, nor has he 
been provided a SOC or SSOC with respect to the issue of the 
timeliness of his appeal.  Consequently, the Board will 
remand the matter to the RO to avoid the possibility of 
prejudice.  38 C.F.R. § 19.9 (1999).  Cf. Marsh v. West, 11 
Vet. App. 468 (1998).

A remand is also required so that a SOC can be prepared with 
regard to the matter of the veteran's entitlement to an 
increased rating for a service-connected right knee disorder, 
and his entitlement to a waiver of recovery of an 
overpayment.  The record shows that the RO denied those 
claims by decisions entered in August 1994 and March 1997, 
respectively, and that the veteran submitted NODs as to those 
determinations in October 1994 and April 1997.  However, no 
SOC as to either claim was thereafter prepared.  (The RO 
granted only a partial waiver of recovery of overpayment by a 
decision entered in July 1997.)  In situations such as this, 
the Court has held that the Board should remand the matter to 
the RO for the issuance of a SOC.  See, e.g., Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.  The veteran should be contacted, 
through his representative, and notified 
of his right to submit further evidence 
and argument on the question of whether 
a timely substantive appeal was filed 
with regard to the RO's March 1996 
decision to deny reopening of the claim 
of service connection for PTSD.  He 
should be informed of his right to 
request a hearing on the matter if he so 
desires.

		2.  After the above development has been 
completed, the RO should issue the 
veteran a SSOC as to the PTSD claim.  
The SSOC should contain a summary of the 
pertinent facts and a summary of the 
laws and regulations applicable to the 
proper filing of appeals, with 
appropriate citations (including 
38 C.F.R. §§ 19.32, 19.34, 20.200, 
20.202, 20.203, 20.302).  See 38 C.F.R. 
§§ 19.29, 19.31 (1999).

		3.  The RO should re-examine the 
veteran's claim for an increased rating 
for a service-connected right knee 
disorder and his claim for a waiver of 
recovery of an overpayment (the amount 
remaining in dispute is $3,153.87) to 
determine whether additional development 
or review is warranted.  If no 
preliminary action is required, or when 
it is completed, the RO should prepare a 
SOC in accordance with 38 C.F.R. 
§ 19.29, unless the claims are resolved 
by granting the benefits sought on 
appeal, or the NODs are withdrawn.  
These claims should be certified to the 
Board for appellate review if, and only 
if, a timely substantive appeal is 
received.

After the veteran and his representative have been given an 
opportunity to respond to the relevant SOCs and/or SSOCs, the 
claims folders should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



